— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Carroll, J.), imposed July 11, 2013, upon his conviction of robbery in the first degree, upon a jury verdict, after remittitur from this Court for resentencing (see People v Thomas, 103 AD3d 923 [2013]), the resentence being a determinate term of imprisonment of 10 years and a period of postrelease supervision of five years.
Ordered that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.E, Leventhal, Chambers and LaSalle, JJ., concur.